—Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered April 23, 1998, granting petitioner’s CPLR article 78 petition annulling the Parole Board’s determination denying release and remanding the matter for a hearing de novo, unanimously reversed, on the law, without costs or disbursements, and the petition dismissed.
*164The Parole Board’s discretionary determination denying parole release was primarily based on the serious nature of the underlying offense (see, Matter of Garcia v New York State Div. of Parole, 239 AD2d 235, 239), in which petitioner masterminded a violent robbery at his employer’s market, where several of his co-employees were handcuffed at gunpoint and a substantial sum of money taken. The seriousness of the offense is a proper consideration. Furthermore, as this record shows, petitioner attempted, at his parole interview, to minimize his role in the crime. Since the Board’s determination was made in accordance with the proper statutory standards and was not arbitrary and capricious, the petition should be dismissed. Concur — Ellerin, P. J., Sullivan, Wallach, Lerner and Buckley, JJ.